Citation Nr: 0836242	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  06-37 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.     

2.  Entitlement to service connection for a left knee 
disability.   

3.  Entitlement to service connection for tinnitus.   

4.  Entitlement to service connection for a foot disability 
to include pes planus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1963.    

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied entitlement to service connection 
for a left shoulder disability, left knee disability, 
tinnitus, and a foot disability to include pes planus.    

The veteran testified at a hearing before the undersigned 
Veterans Law Judge at the RO in May 2008.  A transcript of 
this hearing is associated with the claims folder. 

The issues of entitlement to service connection for tinnitus 
and a foot disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A left shoulder disability was detected many years after 
service and there is no probative evidence of record which 
establishes that the current left shoulder disability is 
related to service.        

2.  A left knee disability was detected many years after 
service and there is no probative evidence of record which 
establishes that the current left knee disability is related 
to service.                


CONCLUSIONS OF LAW

1.  A left shoulder disability to include degenerative 
changes was not incurred in or aggravated by active service 
and may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).

2.  A left knee disability to include osteoarthritis and 
degenerative joint disease was not incurred in or aggravated 
by active service and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals 
for Veterans Claims (Court) is stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 


Analysis

Entitlement to service connection for a left shoulder 
disability

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  Applying the Hickson analysis, the initial 
question is whether there is evidence of a current left 
shoulder disability.    

Review of the record shows that the veteran has diagnoses of 
a left shoulder rotator cuff tear and moderately-severe 
degenerative changes.  See the October 1995 Magnetic 
Resonance Imaging (MRI).  More recent private medical records 
show that the veteran sought treatment for shoulder pain in 
1999 and 2001.  

With respect to Hickson element (2), service treatment 
records reveal no record of complaints, findings, treatment, 
or diagnosis of a left shoulder disability.  Service medical 
examinations dated in January 1960 (enlistment examination) 
and November 1962 (separation examination) indicate that 
examination of the upper extremities was normal.  In November 
1962, the veteran reported "no" when asked if he had a 
painful or "trick" shoulder.  

At the hearing before the Board in May 2008, the veteran 
stated that he was hit by a jeep while stationed at Fort 
Benning and this accident injured his left shoulder.  He 
contends that he was treated at the field hospital, was 
examined, and was told he was okay.  The veteran indicated 
that he never had a problem with the left shoulder after the 
soreness and bruising went away.  The Board finds that the 
Hickson element (2) has been met to the extent that there is 
competent evidence that the veteran injured his left shoulder 
in service.  The veteran is competent to report and describe 
a left shoulder injury such as being hit by a jeep.  He is 
also competent to report soreness and bruising of the left 
shoulder since there are observable symptoms.  The veteran is 
competent to testify as to his observable symptoms.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no medical evidence of a left shoulder disability in 
service.  As noted above, separation examination in November 
1962 indicates that examination of the upper extremities was 
normal.  There is no competent evidence that the injury in 
service caused a left shoulder disability or any symptoms 
other than acute and transitory symptoms.   

With reference to Hickson element (3), for the veteran to be 
successful in this claim, the evidence must show either that 
it is at least as likely as not that the current left 
shoulder disability is related to a disease or injury that 
occurred in service, or that the left shoulder disability was 
shown in the first post-service year.  

With respect to whether a relationship can be established 
between the current left shoulder disability and service on a 
presumptive basis, it is noted that there is no medical 
evidence of a diagnosis of degenerative joint disease or 
arthritis of the left shoulder within the first post-service 
year.  The earliest post-service evidence of degenerative 
changes in the left shoulder is in October 1995, which is 
over thirty years after service separation.  See the October 
1995 MRI report.  Given the absence of the documentation of 
arthritis in the first post-service year, entitlement to 
service connection for such disability may not be granted on 
a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The question then is whether the evidence is at least in 
equipoise as to whether the veteran has a current left 
shoulder disability that is related to service.  The Board 
finds that the evidence is not in equipoise, but 
preponderates against the claim.  

There is no competent evidence which establishes that the 
left shoulder disability is medically related to the 
veteran's period of service.  There is no medical evidence of 
a relationship between the left shoulder disability and the 
veteran's injury in service.  The Board cannot ignore the 
fact that there were no objective findings of a left shoulder 
disability in service, and that a diagnosis of a left 
shoulder disability was not made until the 1990's, over 30 
years after the injury.  The Board points out that the 
veteran reported having symptoms of soreness and bruising 
after the injury in service but he also reported that after 
these symptoms resolved, he did not have any problem with the 
left shoulder.  The Board finds that the preponderance of the 
evidence establishes that the current left shoulder 
disability first manifested many years after service and is 
not related to any disease or injury in service.  

The veteran has theorized that his current left shoulder 
disability is due to the injury in service.  See the 
veteran's testimony at the hearing before the Board in May 
2008.  The veteran's own implied assertions that the left 
shoulder disability is medically related to his period of 
service are afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  Although the veteran, as a 
layperson, is competent to testify as to his symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  There is no evidence which 
establishes that the veteran has medical expertise.  Lay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and need 
not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).  While the Board is sympathetic to the veteran's 
assertions that his current left shoulder disability is 
related to service, he is not qualified to render a medical 
opinion regarding the origin of a disability, and his 
statements cannot serve as competent medical evidence of the 
etiology of this disability.  Further, there is no competent 
evidence that supports the veteran's theory of the etiology 
of his left shoulder disability.   

The medical evidence against the veteran's claim consists of 
the service treatment records which establish that the 
veteran did not have a left shoulder disability in service 
and examination of the upper extremities was normal and the 
medical evidence which shows that the veteran's left shoulder 
disability first manifested in the 1990's.  As noted above, 
the first evidence of complaints or symptoms of a left 
shoulder disability after service separation was in or about 
the early 1990's.  Private treatment records from the H.C. 
medical facility show that in 1995 and 1996, the veteran 
sought treatment for left shoulder pain.  He reported that 
the shoulder had been bothersome for five to seven years.  
See the H.C. private treatment records dated in October 1995 
and February 1996.  The Board notes that this lengthy period, 
almost thirty years, with no evidence of pertinent diagnosis 
or treatment weighs against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

The Board finds that there is no competent evidence of a 
continuity of left shoulder symptomatology after discharge.  
See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).  The veteran asserts that he has had symptoms 
of soreness and bruising in the left shoulder after the 
injury in service.  See the veteran's testimony at the 
hearing before the Board in May 2008.  However, the veteran 
further stated that he did not have any problems with the 
left shoulder after these symptoms resolved.  There is no 
evidence of left shoulder symptoms until the 1990's, almost 
thirty years after service separation.  For these reasons, 
the Board finds that service connection for a current left 
shoulder disability is not warranted on the basis of 
continuity of symptomatology.  

In summary, the Board must conclude that the preponderance of 
the evidence is against the finding that the veteran's 
current left shoulder disability was incurred during service, 
to include on a presumptive basis, or is related to an in-
service injury or trauma.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply since there is no approximate balance 
of the evidence for and against the claim.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for a left shoulder 
disability is not warranted.

Entitlement to service connection for a left knee disability

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  Applying the Hickson analysis, the initial 
question is whether there is evidence of a current left knee 
disability.   

Review of the record shows that the veteran has diagnoses of 
degenerative joint disease, medial compartment disease, and 
osteoarthritis of the left knee.  See the VA treatment 
records dated in January 2004, March 2005, and June 2005.  In 
January 2006, the veteran underwent a total left knee 
arthroplasty.  

With respect to Hickson element (2), service treatment 
records reveal no record of complaints, findings, treatment, 
or diagnosis of a left knee disability.  Service medical 
examinations dated in January 1960 (enlistment examination) 
and November 1962 (separation examination) indicate that 
examination of the lower extremities was normal.  In November 
1962, the veteran reported "no" when asked if he had a 
"trick" or locked knee.   

At the hearing before the Board in May 2008, the veteran 
stated that he was hit by a jeep while stationed at Fort 
Benning and this accident injured his left knee.  He contends 
that he was treated at the field hospital, was examined, and 
was told he was okay.  The veteran stated that if he did have 
problems with the left knee in service, the problems were 
minor.  The Board finds that the Hickson element (2) has been 
met to the extent that there is competent evidence that the 
veteran injured his left knee in service.  The veteran is 
competent to report and describe a left knee injury such as 
being hit by a jeep.  See Espiritu, supra; Grottveit, supra.  
However, there is no medical evidence of a left knee 
disability in service.  As noted above, separation 
examination in November 1962 indicates that examination of 
the lower extremities was normal.  There is no competent 
evidence that the injury in service caused a left knee 
disability.  

With reference to Hickson element (3), for the veteran to be 
successful in this claim, the evidence must show either that 
it is at least as likely as not that the current left knee 
disability is related to a disease or injury that occurred in 
service, or that the left shoulder knee arthritis was shown 
in the first post-service year.  

With respect to whether a relationship can be established 
between the current left knee arthritis and service on a 
presumptive basis, it is noted that there is no medical 
evidence of a diagnosis of degenerative joint disease or 
arthritis of the left knee within the first post-service 
year.  The earliest post-service evidence of arthritis in the 
left knee is in 2004, which is over forty years after service 
separation.  See the VA treatment records dated in January 
2004, March 2005 and June 2005.  Given the absence of the 
documentation of arthritis in the first post-service year, 
entitlement to service connection for such disability may not 
be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The question then is whether the evidence is at least in 
equipoise as to whether the veteran has a current left knee 
disability that is related to service.  The Board finds that 
the evidence is not in equipoise but preponderates against 
the claim.  

As noted above, the veteran reported that he injured his left 
knee in service.  However, there is no competent evidence 
which establishes that this injury caused the current left 
knee disability.  The medical evidence of record establishes 
that upon separation from service, examination of the left 
knee was normal.  The medical evidence of record shows that 
the left knee disability first manifested in 1980, almost 18 
years after service separation.    

The first evidence of complaints or symptoms of a left knee 
disability after service separation was in 1980, when the 
veteran sustained post-service left knee injury.  An April 
1980 private medical record from O.A. medical facility 
indicates that the veteran sustained a twisting injury to the 
left knee after falling from his porch three days prior.  The 
veteran sought treatment at an emergency room; hemarthrosis, 
marked swelling, and tenderness in the popliteal and medial 
joint line were detected.  X-ray examination revealed a 
fracture of the posteromedial tibia and an avulsion fracture 
consistent with an avulsion of the meniscotibial ligament 
posteriorly.  Two days later, the veteran underwent surgical 
ligament repair of the left knee.  The arthroscopy showed 
that he had a complete tear of his anterior cruciate 
ligament, a stable medial collateral ligament, and 
superficial damage to his lateral meniscus.  Records show 
that examination in July 1980 revealed that there was still 
some effusion in the left knee.  The record indicates that 
the veteran was not having any significant instability 
symptoms.  

Private treatment records show that in January 1981, the 
veteran sought medical treatment after his left knee gave 
way.  The impression was subluxation of the leg secondary to 
the absent cruciate ligament and possible tear of the medial 
meniscus.  In February 1982, a bucket handle tear of the left 
medial meniscus with an old anterior cruciate ligament tear 
was diagnosed.  The veteran underwent arthroscopy and 
arthroscopic partial medial meniscectomy of the left knee.  A 
July 1982 private treatment record indicates that the veteran 
had some questions regarding permanent disability.  It was 
noted that he continued to have a symptomatic knee in that he 
had some aching discomfort at the end of the day after heavy 
use but he denied any instability symptoms.  

Private treatment records show that in May 1985, the veteran 
re-injured his left knee.  The treatment records note that 
the veteran had been having increasing difficulty with the 
left knee giving way.  It was noted that 15 days prior, the 
veteran had been walking and the left knee suddenly buckled 
and he fell.  The impression was chronic instability of the 
left knee.  In an October 1985 letter to the Department of 
Labor, the veteran's orthopedist indicated that the veteran's 
knee disability had shown a gradual mild worsening since his 
original industrial injury, and the worsening was due to 
chronic instability with probable development of early 
degenerative changes.  The orthopedist noted that the veteran 
reinjured the knee in May 1985.  He indicated that the 
veteran was interested in obtaining a brace to use when he 
indulged in more strenuous physical activity.  The 
orthopedist opined that the veteran's current symptoms were 
due to the progression of the veteran's industrial related 
ligament injury and not the natural progression of a pre-
existing non-industrial condition or the result of a 
significant new injury.  Private medical records dated in 
1986 and 1987 show that the veteran continued to have left 
knee symptoms.     

VA treatment records show that in January 2004, the veteran 
sought treatment for knee pain; osteoarthritis of the left 
knee was diagnosed.  A March 2005 VA treatment record 
reflects a diagnosis of degenerative joint disease of the 
left knee and medial compartment disease.  In January 2006, 
the veteran underwent a total left knee arthroplasty.  

There is no competent evidence which establishes that the 
left knee disability is medically related to the veteran's 
period of service.  There is no medical evidence of a 
relationship between the left knee disability and the 
veteran's injury in service.  The Board cannot ignore the 
fact that there were no objective findings of a left knee 
disability in service, and there is medical evidence of a 
post-service left knee injury in 1980.  Further, there is 
probative evidence that the veteran did not have a left knee 
disability prior to the 1980 post service injury  See the 
October 1985 letter fro the veteran's orthopedist, Dr. 
E.B.M., in which the orthopedist stated that the veteran's 
current left knee disability was not a natural progression of 
a pre-existing non-industrial condition.   

The Board notes that VA treatment records dated in March 2005 
and June 2005 note that the veteran had osteoarthritis of the 
left knee and further note that the veteran had a history of 
a military injury and grenade blast during training in 1961 
and 1962.  This statement is essentially implying that the 
left knee disability was due to an injury in service.  The 
Board finds that this is not competent evidence of a medical 
nexus between the left knee disability and the veteran's 
period of service.  This statement appears to be based upon 
the veteran's personally provided history.  There is no 
indication that the examining physician reviewed the service 
treatment records.  The service medical records do show that 
the veteran sustained injuries when a grenade caught fire, 
but there is no documentation in the service treatment 
records that this fire injured the left knee.  The service 
treatment records show that the veteran's left knee was 
normal upon separation and he had no complaints pertinent to 
the knee.  The Court has determined that history which the 
veteran provides does not transform that history into medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
A medical opinion based on an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Thus, the probative value of this statement is greatly 
reduced by the fact that it is not shown to have been based 
upon a review of the claims file or other detailed medical 
history.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  Accordingly, 
the Board finds that this statement has limited probative 
value and is outweighed by the service treatment records 
which establish that the left knee was normal upon separation 
examination and do not document injury to the left knee in 
service.

The veteran has theorized that his current left knee 
disability is due to the jeep accident in service.  See the 
veteran's testimony at the hearing before the Board in May 
2008.  The veteran's own implied assertions that the left 
knee disability is medically related to his period of service 
are afforded no probative weight in the absence of evidence 
that the veteran has the expertise to render opinions about 
medical matters.  See Espiritu, supra.  There is no evidence 
which establishes that the veteran has medical expertise.  
There is no competent evidence that supports the veteran's 
theory of the etiology of the left knee disability.   

There is no competent evidence of a continuity of left knee 
symptomatology after discharge.  At the hearing before the 
Board in May 2008, the veteran indicated that his "problem" 
with his left knee persisted over the years but he did not 
describe what the left knee symptoms were.  It is not clear 
from the veteran's statements whether he had left knee 
problems in service after the injury.  He stated that "if" 
he had any problems, the problems were minor.  He asserts 
that he sought treatment for his left knee disability a 
couple of years after service separation and stated that he 
sought treatment at O.A. medical facility.  As discussed 
above, the records from O.A. medical facility show that the 
veteran sought treatment for a left knee disability after a 
1980 post-service injury.  The records do not show treatment 
for a left knee disability before the 1980 injury.  There is 
also probative evidence which shows that the veteran did not 
have a left knee disability prior to the 1980 injury.  See 
the October 1985 statement by the orthopedist, Dr. E.B.M.  
For these reasons, the Board finds that service connection 
for a current left knee disability is not warranted on the 
basis of continuity of symptomatology.  

In summary, the Board must conclude that the preponderance of 
the evidence is against the finding that the veteran's 
current left knee disability was incurred during service, to 
include on a presumptive basis, or is related to an in-
service injury or trauma.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply since there is no approximate balance 
of the evidence for and against the claim.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for a left knee disability is 
not warranted.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the veteran in March 
2005, before the initial original adjudication of the claims.  
The letter notified the veteran of what information and 
evidence must be submitted to substantiate a claim for 
service connection, as well as what information and evidence 
must be provided by the veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his claim 
to the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in March 2006 and the 
claim was readjudicated in October 2006.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled. 

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  VA 
treatment records dated from 2003 to 2006 were obtained and 
associated with the claims folder.  Private treatment records 
from the H.C. medical facility dated from 1995 to 2004, the 
O.A. medical facility dated from 1980 to 1987, and the P. 
medical center dated in 1996 were obtained and associated 
with the claims folder.  There is no identified relevant 
evidence that has not been accounted for.  

A VA examination to obtain a medical opinion was not 
conducted in this case.  However, such additional action is 
not warranted.  As discussed above, the probative evidence 
establishes that the left shoulder and left knee disabilities 
did not manifest in service but manifested many years after 
service separation.  There is medical evidence which 
establishes that examination of the left shoulder and left 
knee were normal upon service separation.  There is no 
indication in the record that these disabilities may be 
associated to an event, injury or disease in service.  
38 C.F.R. § 3.159(c)(4) (2007).  See Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003); McClendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Board finds that a medical opinion 
is not necessary because there is probative evidence 
establishing that the left knee and left shoulder 
disabilities did not occur in service or manifest during the 
applicable presumptive period for which the claimant 
qualifies and there is sufficient competent medical evidence 
on file for the Board to make a decision on the claim.  
Accordingly, a remand for the purpose of obtaining a medical 
opinion regarding whether the veteran's disabilities are 
etiologically related to service is not warranted.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for a left shoulder 
disability is not warranted, and the appeal is denied. 

Entitlement to service connection for a left knee disability 
is not warranted, and the appeal is denied. 



REMAND

The Board observes that the veteran has not been accorded a 
VA compensation and pension examination with regard to his 
claim for service connection for tinnitus.   Under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), in initial service 
connection claims, VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  

In the present case, there is evidence of a current diagnosis 
of tinnitus.  See a January 2004 VA treatment record.  At the 
hearing before the Board in May 2008, the veteran asserted he 
was exposed to acoustic trauma in service and this led to the 
tinnitus.  He stated that he was assigned to the 35th Armor 
Division, which is a tank regiment.  He stated that he was 
close to the tanks when the tanks fired.  The veteran stated 
that he also worked near generators in service.  He stated 
that he experienced ringing in the ears in service and still 
experiences ringing in the ears.  The veteran is competent to 
report observable symptoms and a continuity of 
symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The veteran 
reported that post-service, he was exposed to excessive noise 
while working in an auto repair shop.  He stated that he wore 
hearing protection post service.  

The Board notes that the veteran's service personnel records 
and DD Form 214 are not of record.  Thus, there is no 
information from the service department as to the veteran's 
military occupation or in which unit he served.  The Board 
finds that the RO/AMC should contact the National Personnel 
Records Center (NPRC) and request a search for the veteran's 
service personnel records including a copy of the DD Form 
214.   

The Board finds that an examination is needed to obtain a 
competent opinion as to whether the veteran currently has 
tinnitus that was incurred in service.  38 U.S.C.A. 
§ 5103A(d).  The examiner should provide a medical opinion as 
to whether the veteran's post-service noise exposure 
contributed to the tinnitus, and if so, the degree of 
disability cased by the post-service noise exposure.    

Regarding service connection for a foot disorder to include 
pes planus, the Board notes that the veteran was afforded a 
VA examination in July 2005 in order to clarify the current 
diagnoses of any foot disabilities.  The Board finds that 
additional medical opinion is necessary for the reasons set 
forth below. 

The service treatment records indicate that upon enlistment 
examination in January 1960, pes planus, second degree, was 
detected and diagnosed.  Service treatment records show that 
in August 1961, the veteran was treated for tinea pedis.  In 
January 1962, the veteran sought treatment for "complaints" 
in his feet and a "long history of foot trouble."  The 
November 1962 separation examination indicates that the 
veteran did not report any symptoms pertinent to the foot and 
examination of the feet was normal.  There is evidence of a 
current foot disability, however.  The July 2005 VA 
examination report indicates that the examiner concluded that 
there was no evidence of any gross pes planus.  The diagnosis 
was bilateral first metatarsophalangeal degenerative joint 
disease and 5th toe Taylor's bunion deformity.  A March 2005 
VA treatment record shows a diagnosis of pes planus.  A July 
2005 VA treatment record from the podiatry clinic shows a 
diagnosis of plantar fasciitis.  At the hearing before the 
Board in May 2008, the veteran stated that he sought 
treatment for foot problems after service but those medical 
records were destroyed.  He also stated that he has been 
seeking treatment for his foot symptoms for the past 6 years.  

The Board finds that an additional medical opinion is 
necessary in order to determine whether the veteran's current 
foot disorder was incurred in service or in medically related 
to service.  38 U.S.C.A. § 5103A(d).  The VA examiner who 
performed the July 2005 VA examination did note that there 
was no evidence of pes planus but this examiner did not 
provide an opinion as to whether the current foot disorder is 
medically related to service.  

Review of the record shows that the veteran is treated for 
his foot disabilities at the VA medical facility at the Puget 
Sound VA healthcare system and the Seattle VA healthcare 
system.  Associated with the file are the veteran's VA 
treatment records dated from 2003 to August 2006.  The RO 
should obtain the veteran's VA treatment records from these 
facilities dated from August 2006.  VA has a duty to seek 
these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and obtain copies of 
the veteran's service personnel records 
including a copy of his DD Form 214.  

2.  Conduct a search for and associate 
with the claims file any VA treatment 
records dated from August 2006 showing 
treatment for the foot disorders from the 
VA healthcare system in Puget Sound and 
Seattle.   

3.  Schedule the veteran for the 
appropriate examination to determine the 
etiology and date of onset of any current 
tinnitus.  The veteran's VA claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  

The examiner should render a medical 
opinion that addresses whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
tinnitus is related to any disease or 
injury in service.  The examiner should 
also render a medical opinion as to 
whether the veteran's post-service noise 
exposure (working at an auto repair shop) 
contributed to the tinnitus.  If 
possible, the examiner should specify 
what percentage of the veteran's tinnitus 
is attributable to noise exposure in 
service.  If a percentage distinction 
between service and post service exposure 
cannot be made, however, the examiner 
should so state.  The examiner should 
provide a rationale for all conclusions.

4.  Ask the physician who conducted the 
July 2005 VA examination (or if he is no 
longer available, a suitable replacement) 
to prepare an addendum that addresses 
whether the veteran's pes planus was 
aggravated by service (i.e., increased in 
severity during service), and if so, 
whether the aggravation was beyond the 
natural progression of the disorder.  
Additionally, the examiner should address 
whether it is at least as likely as not 
(50 percent probability or more) that any 
other current foot disorder first 
manifested during the veteran's period of 
service or is medically related to 
disease or injury in service.  The 
examiner should provide a rationale for 
any conclusion reached.  The veteran's VA 
claims folder must be made available to 
the examiner for review in connection 
with the preparation of the medical 
opinion and addendum.  If an examination 
is necessary in order to obtain this 
opinion, schedule the veteran for 
additional VA examination to determine 
the nature and etiology of his current 
foot disorders.  

5.  Then, readjudicate the issues on 
appeal.  If any benefit sought remains 
denied, furnish a supplemental statement 
of the case to the veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


